     Case 1:19-cv-00209-KD-B Document 29 Filed 07/17/20 Page 1 of 1                    PageID #: 123


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

JOE LEWIS DEES, JR.,                                  )
     Plaintiff,                                       )
                                                      )
v.                                                    )           CIVIL ACTION 1:19-00209-KD-B
                                                      )
TOM BOATWRIGHT, et al.,                               )
     Defendants.                                      )


                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated May 29, 2020 is ADOPTED as the opinion of this Court. As

such, it is ORDERED that Plaintiff's action is DISMISSED without prejudice, prior to service of process,

pursuant to Fed.R.Civ.P. Rule 41(b), for failure to prosecute and obey the Court's orders.


        DONE and ORDERED this the 17th day of July 2020.


                                                 /s/ Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE
